McGRAW, Justice,
dissenting:
(Filed June 28, 2000)
I fail to see how the circuit court abused its discretion in failing to grant a continuance, when the only basis for appellant’s request for additional discovery was an obvious typographical error in Dr. Liberman’s report. At the very least, appellant should have sought post-trial discovery in order to substantiate its claim of prejudice. If that had been done, then perhaps the Court could now do more than just speculate as to the impact of the lower court’s failure to permit a *199continuance. I therefore respectfully dissent.